DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Suenari et al. (JP 2009-098028), hereinafter ‘Suenari’.

Regarding Claim 1, Suenari teacehs a redundant resolver (Fig. 1, resolver) comprising a rotor (Fig. 2, rotor 105) and a stator (Fig. 2, stator 103) that form a pair (Fig. 2), wherein the rotor is a rotor with a shaft angle multiplier of Nx having Nx (Nx is a natural number) salient poles (Para [0009, 0040]; Fig. 2, rotor 105 shown having 6 salient poles; Fig. 5 rotor 105b showing 5 poles), the stator is such that n teeth, where n is a natural number, are disposed sequentially in a circumferential direction (Fig. 2, stator with teeth 21-26, etc formed inside annular shape; Para [0040]), configuring M systems by being divided into M in the circumferential direction, and having an angle of 360/M degrees when angles of the teeth configuring one system are totaled (Fig. 2, teeth and angle thereof total circular shape of 360 degrees; interpreting M as 2 or half of the system of Fig. 2, therefore half of the 360 degrees), a one-phase excitation winding and a two-phase output winding are wound around each of the n teeth (Para [0040] FIG. 3 shows three angle detection sections 200, 210 and 220, each independently provided with an exciting coil, a sin output coil and a cos output coil; Para [0005] two wires for passing the excitation current and two wires for obtaining the outputs), excitation signals of the same frequency are applied by differing excitation circuits to the respective excitation windings (Fig. 3, processing circuits 301, 311, and 321 coupled to excitation winding 220, 200, 210; Para [0040] disclosing detection sections 200, 210, 220 although each independent with exciting coil, sin output coil and cos output coil, have the same function respectively), an output order per system is Nout (Nout is a natural number), and an abnormality is detected based on output signals of the M systems (Para [0037] according to the present invention, it is possible to identify a defective part based on outputs from a plurality of angle detection structures, acquire accurate angle data at that time, and reliably detect a rare short with a configuration as simple as possible).

Regarding Claim 2, Suenari further discloses wherein, when a failure occurs in one portion of the M systems, the excitation signal of the system in which the failure has occurred is stopped (Para [0081-0082] circuit determines defect of disconnection, short circuit in angle detection section; error signal allows controller to control entire system and does not use the angle detection section determined to have a defect).

Regarding Claims 3 and 4, Suenari further discloses wherein an excitation order per system is Ne±0.5 (Ne is a natural number) (Para [0042] excitation windings are sequentially wound), and the shaft angle multiplier of the rotor is an odd number (Fig. 5, rotor 105b showing 5 shaft angel multiplier having 5 poles, interpreted as pole number of rotor) or even number as in Claim 4 (Fig. 5, rotor 105b showing 5 shaft angel multiplier having 5 poles, interpreted as pole number of rotor).

Regarding Claim 5, Suenari further discloses wherein an offset of each output signal of the M systems is corrected (Para [0064-0065] processing circuit performs correction for measurement errors and angle data to improve the detection accuracy).

Regarding Claim 6, Suenari further discloses wherein an auxiliary tooth around which no output winding is wound is disposed in an end portion of a tooth block that is a series of teeth configuring one system (Fig. 2, showing teeth of stator having no coils wound).

Regarding Claim 8, Suenari further discloses wherein a phase difference between the excitation signals is within 60° (Para [0043] phase difference of 15 degrees).

Regarding Claim 9, Suenari further discloses wherein the excitation signals are synchronized (Para [0073-0077] exciting current is passed through each detection section with each induction current induced in the windings being 90degree out of phased).

Regarding Claim 10, Suenari further discloses wherein M is two (Fig. 2, teeth and angle thereof total circular shape of 360 degrees; interpreting M as 2 or half of the system of Fig. 2, therefore half of the 360 degrees).
Regarding Claim 11, Suenari further discloses wherein the output windings of a first system and a second system are wound in the same direction or in mutually opposing directions (Para [0014] output windings being would alternately; Fig. 2 showing windings of 201a wound to 202a and 201b wound to 203b).

Regarding Claim 12, Suenari further discloses wherein, when an angle detected by the first system is θ1 and an angle detected by the second system is θ2, it is determined that there is an abnormality when |θ1−θ2|>α or |θ1+θ2|>β (note that α and β are real numbers) (Para [0083] angle data sent from processing circuit results in mismatch based on comparison of angle data calculated, therefore difference between angles determined).

Regarding Claim 13, Suenari further discloses wherein two systems are disposed at intervals of 180° in the circumferential direction (Fig. 2, teeth and angle thereof total circular shape of 360 degrees; interpreting M as 2 or half of the system of Fig. 2, therefore half of the 360 degrees; further half of sin wave signal is 180 degrees and half of cos wave signal is 180 degrees).

Regarding Claim 14, Suenari further discloses wherein two systems are disposed at intervals of 90° in the circumferential direction (Para [0043] discloses phase difference of signals induced in the sin output winding and cos output winding; phase difference of 15 degrees x 6 = 90 degrees; ¼ of sin signal is 90 degrees and ¼ of cos signal is 90 degrees).

Regarding Claim 15, Suenari further discloses the redundant resolver according to claim 1; and an angle computing unit, connected to an output terminal of the redundant resolver, that calculates and outputs a detected angle of the rotor based on an output voltage of output windings of the redundant resolver (Para [0135] possible to secure redundancy for the defect of the angle detection section and the defect of the processing circuit in the multiple resolver; (Para [0002, 0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenari et al. (JP 2009-098028), hereinafter ‘Suenari’ as applied to claim 6 above, and further in view of Klatt (US 20130277123), hereinafter ‘Klatt’.

Regarding Claim 7, Suenari fails to explicitly disclose wherein amplitudes of numbers of turns of the two-phase output winding wound around one system differ.
Klatt teaches a rotor and stator assembly having different amplitude levels due to the wind-turns ratio for the benefit of representing a variation of signal waveform in according to modulation amplitude over time. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide amplitudes of numbers of turns of the two-phase output winding wound around one system to differ for the benefit of varying the amplitude thru use of the number of winding turns which result in representing a variation of signal waveform in according to modulation amplitude over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868